Citation Nr: 0905591	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder, claimed as a nervous condition.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The merits of the claim for service connection for an anxiety 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed November 2004 rating decision most recently 
denied service connection for an anxiety disorder.

3.  The evidence received since the November 2004 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an anxiety disorder.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which denied service 
connection for an anxiety disorder, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2008).

2.  The evidence received subsequent to the November 2004 
rating decision is new and material, and the claim for 
service connection for an anxiety disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an anxiety disorder, the RO had a duty to 
notify the Veteran of what information or evidence was needed 
in order reopen his claim.  The law specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f) . In the decision below, the Board has reopened the 
Veteran's claim for service connection for an anxiety 
disorder, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for an anxiety disorder was previously considered 
and denied by the RO most recently in a rating decision dated 
in November 2004.  The Veteran was notified of that decision 
and of his appellate rights.  In general, rating decisions 
that are not timely appealed are final. See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The Board does note that the Veteran submitted statements and 
evidence within the year following the issuance of the 
November 2004 rating decision.  However, he did not express 
dissatisfaction or disagreement with the denial of that claim 
in the November 2004 rating decision, nor did he indicate 
that he wanted to contest the result.  In fact, there was no 
mention of the previous decision.  The Board notes that 
special wording is not required; however, the Veteran's 
subsequent statements during the appellate period did not use 
terms that can be reasonably construed as disagreement with 
the November 2004 rating decision and a desire for appellate 
review. See 38 C.F.R. § 20.201 (2008).  Instead, in 
submitting the February 2005 statement, the Veteran merely 
submitted another claim for service connection within the 
appeal period of the November 2004 rating decision.  VA 
regulations provide that submitting a claim within the appeal 
period of a rating decision, even when that claim is 
accompanied by relevant evidence, does not constitute an NOD 
with such a decision and does not extend the time limit for 
initiating or perfecting an appeal of that decision. 38 
C.F.R. §§ 20.201, 20.304 (2008).

In February 2005, the Veteran essentially requested that his 
claim for service connection for an anxiety disorder be 
reopened.  The February 2006 rating decision currently on 
appeal reopened the claim for service connection for an 
anxiety disorder and adjudicated the claim on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the Veteran's claim 
for service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b). Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions. Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim. Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for an 
anxiety disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).. 

As previously noted, the November 2004 rating decision most 
recently considered and denied the Veteran's claim for 
service connection for an anxiety disorder.  In that 
decision, the RO observed that the claim had been previously 
denied in a January 1998 rating decision because there was no 
evidence showing that the disorder was incurred or aggravated 
by his military service.  The RO indicated that new and 
material evidence had not been submitted despite notice 
informing him that such evidence was necessary.  Therefore, 
the RO denied reopening the Veteran's claim for service 
connection for an anxiety disorder.

The evidence associated with the claims file subsequent to 
the November 2004 rating decision includes VA medical 
records, copies of the Veteran's service personnel and 
treatment records, a reply from the Central Intelligence 
Agency, a reply from the AF Historical Research Agency, 
information obtained from the Internet, and an October 2005 
VA examination report as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the November 
2004 rating decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for an anxiety 
disorder.  

The majority of this evidence is certainly new, in that it 
was not previously of record at the time of the November 2004 
rating decision.  The Board also finds the October 2005 VA 
examination report to be material because it relates to an 
unestablished fact that is necessary to substantiate the 
claim.  In this regard, the October 2005 VA examiner stated 
that the Veteran met the criteria for an anxiety disorder and 
indicated that his symptoms reportedly began in 1965 when he 
was beat up by other soldiers in the military.  It was noted 
that the Veteran denied having any other stressor, and the 
examiner stated that there was "no evidence suggesting any 
other problems related to his anxiety disorder other than his 
service-related problem."  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claims and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides a connection or possible connection between a 
current anxiety disorder and the Veteran's military service, 
and thus, it relates to an unestablished fact necessary to 
substantiate the claim.  As such, the October 2005 VA 
examination report raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
an anxiety disorder.  However, as will be explained below, 
the Board is of the opinion that further development is 
necessary before the merits of the Veteran's claim can be 
addressed.
 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an anxiety disorder is 
reopened, and to this extent only, the appeal is granted.




REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Veteran has contended that he was diagnosed 
with anxiety in service and that he was instructed by a 
military doctor to treat the disorder with marijuana.  He 
claimed to have been self-treating his anxiety with marijuana 
for over 25 years.  

The Veteran's service treatment records do document several 
visits to a mental health clinic and a social worker.  At the 
time of the his December 1979 separation examination, he also 
reported having a medical history of nervous trouble, and it 
was noted that he had an episode of a nervous problem in 
Kunsan, Korea, in 1979.  In addition, the Veteran's post-
service medical records diagnose him with a current anxiety 
disorder.  

As noted in the Board's decision above reopening the claim 
for service connection for an anxiety disorder, the Veteran 
was afforded a VA examination in October 2005.  The examiner 
diagnosed the Veteran with a generalized anxiety disorder and 
indicated that his symptoms reportedly began in 1965 when he 
was beat up by other soldiers in the military.  It was noted 
that the Veteran denied having any other stressor, and the 
examiner stated that there was "no evidence suggesting any 
other problems related to his anxiety disorder other than his 
service-related problem."  However, the October 2005 VA 
examiner did not provide an actual opinion as to the 
likelihood that the Veteran's current anxiety disorder is 
causally or etiologically related to his military service.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Applicable regulations also provide that a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 3.102 
(2008).  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the 
nature and etiology of any anxiety disorder that may be 
present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any anxiety disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service personnel and treatment records 
as well as his post-service medical 
records.  The examiner should comment 
as to whether it is at least as likely 
as not that the Veteran's has a current 
anxiety disorder that is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


